710 F.2d 611
Billy J. McCOMBS, R. James Stillings, d/b/a Gastill Company,David A. Onsgard, Basin Petroleum Corporation, andBill Forney, Petitioners,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.United Gas Pipe Line Company, Intervenor.
No. 75-1829.
United States Court of Appeals,Tenth Circuit.
March 31, 1983.

Before SETH, Chief Judge, HOLLOWAY, McWILLIAMS, BARRETT, WILLIAM E. DOYLE, McKAY, LOGAN and SEYMOUR, Circuit Judges.

ORDER

1
This matter comes on for consideration of the joint motion of petitioners and intervenor in the captioned cause for an order vacating and withdrawing the court's opinion of November 7, 1980, 705 F.2d 1177 and motion to dismiss.

Upon consideration whereof:

2
1. The opinion of the court filed November 7, 1980, and the dissenting opinion of Judge Holloway are withdrawn.


3
2. The judgment entered by this court in the captioned appeal on November 7, 1980, is hereby vacated.


4
3. The captioned cause is dismissed.  Each party shall bear its own costs.